Case 3:19-cv-00690-CHB Document 1-3 Filed 09/25/19 Page 1 of 7 PagelD #: 42

EXHIBIT 2

 
Case 3:19-cv-00690-CHB Document 1-3 Filed 09/25/19 Page 2 of 7 PagelD #: 43

CASE NO. [1C12441 JEFFERSON DISTRICT COURT
DIVISION ONE (1)

CLARA ARREBATO PEDROSO

1720 Colony Court

Louisville, Kentucky 40216

And

KATHERINE HERNANDEZ ARREBATO, a minor,

By and Through her Parent and Next Friend, Clara Arrebato Pedroso

1720 Colony Court

Louisville, Kentucky 40216 PLAINTIFFS

Vv.
AMENDED COMPLAINT FOR DAMAGES WITH JURY DEMAND

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY
P.O. Box 20707
Murfreesboro, Tennessee 37129-0088
Serve: Secretary of State
Commonwealth of Kentucky
152 State Capitol
700 Capital Avenue
Frankfort, Kentucky 40601-3493 DEFENDANT
Come the Plaintiffs Clara Arrebato Pedroso and Katherine Hernandez Arrebato, a minor,
by and through her Parent and Next Friend Clara Arrebato Pedroso, by counsel, and for their
Complaint against Defendant State Farm Insurance Company, states as follows:
1, At all times pertinent hereto, Plaintiff Clara Arrebato Pedroso was a resident of
Jefferson County, Kentucky residing at 1720 Colony Court, Louisville, KY 40216.
2. At all times pertinent hereto, Plaintiff Katherine Hernandez Arrebato, a minor,

(DOB: 10-25-97), by and through her Parent and Next Friend, Clara Arrebato Pedroso, was a

resident of Jefferson County, Kentucky residing at 1720 Colony Court, Louisville, KY 40216.

 
Case 3:19-cv-00690-CHB Document 1-3 Filed 09/25/19 Page 3 of 7 PagelD #: 44

3. At all times incident hereto, Defendant State Farm Mutual Automobile Insurance
Company (hereinafter referred to as “State Farm”) was a corporation incorporated under the laws
of Tennessee and doing business in the Commonwealth of Kentucky.

COUNT I

4, On or about September 11, 2010 in Louisville, Jefferson County, Kentucky,
Plaintiff Clara Arrebato Pedroso was operating her vehicle and Plaintiff Katherine Hernandez
Arrebato was her passenger, Christine M. Adams did so negligently and carelessly operate her
motor vehicle so as to cause a collision to occur with the vehicle being operated by Plaintiff
Clara Arrebato Pedroso.

5. As a result of the negligence and carelessness of Christine M. Adams, Plaintiffs
Clara Arrebato Pedroso and Katherine Hernandez Arrebato, a minor were caused to sustain

personal injuries, both of a temporary and permanent nature.

6. Plaintiffs’ claims were settled with Ms. Adams’ insurance carrier in September
2011.
COUNT IT
7. Plaintiffs reaffirm and reiterate each and every allegation set forth herein above as

if fully set out herein.

8. Defendant State Farm issued policies of insurance to Plaintiff Clara Arrebato
Pedroso that were in full force and effect as of September 11, 2010 when said crash occurred.

9. Said Personal Injury Protection Insurance was in the amount of $10,000.00, and
Plaintiff Clara Arrebato Pedroso was entitled to PIP benefits up to $10,000.00,

10. In November 22, 2010, Plaintiffs’ counsel sent a letter of representation to State

Farm Insurance Company on behalf of Plaintiff Clara Arrebato Pedroso,

 
Case 3:19-cv-00690-CHB Document 1-3 Filed 09/25/19 Page 4 of 7 PagelD #: 45

11. On December 14, 2010, Plaintiff's counsel received correspondence from Melissa
- Ross, Claims Adjuster for Defendant State Farm enclosing a copy of a Certificate of Coverage
for Plaintiff Clara Arrebato Pedroso.

12. On March 28, 2011, Melissa Ross, Claims Adjuster for Defendant State Farm sent
a letter requesting copies of the medical bills from Kurt M. Freilinger, D.C. and stated that once
received and reviewed they State Farm would “determine if they are billable.”

13. On April 19, 2011, Todd Libman, Claims Adjuster for Defendant State Farm sent
a letter stating that they are having a utilization review completed and that once the results are
completed, a copy will be forwarded to Plaintiff's counsel.

14, On September 10, 2011, Todd Libman, Claims Adjuster for Defendant State Farm
sent a letter indicating that based on the utilization review of the claim, State Farm was denying
payment of Plaintiff’s medical bills.

16. Plaintiff Clara Arrebato Pedroso sustained approximately $4,455.00 in medical
bills related to the September 11, 2010 crash.

17. Kentucky law does not permit a no-fault carrier to deny no-fault benefits under
the circumstances present in this case.

18. Defendant State Farm owes no-fault benefits that have not been paid and which
Plaintiff Clara Arrebato Pedroso is legally entitled to under the laws of Kentucky.

19. That Defendant State Farm’s conduct in denying PIP benefits has been without a
good faith basis in law, fact or medicine, and as a result of denying PIP benefit coverage to
which he is entitled, Plaintiff Clara Arrebato Pedroso has suffered injuries including interest on

the amount due and reasonable attorney fees.

 
Case 3:19-cv-00690-CHB Document 1-3 Filed 09/25/19 Page 5 of 7 PagelD #: 46

COUNT IL}

20. Plaintiffs reaffirm and reiterate each and every allegation set forth herein above as
if fully set out herein.

21. As of September 10, 2011, Defendant State Farm paid $1,905.00 in no-fault
benefits on Plaintiff Clara Arrebato Pedroso’s behalf and she has approximately $2,550.00 in
unpaid medical charges.

COUNT IV

22. Plaintiffs reaffirm and reiterate cach and every allegation set forth herein above as
if fully set out herein.

23. Defendant State Farm issued policies of insurance to Plaintiff Clara Arrebato
Pedroso of which would cover Plaintiff Katherine Hernandez Arrebato as a passenger in her
vehicle, that were in full force and effect as of September 11, 2011 when said crash occurred.

24, Said Personal Injury Protection Insurance was in the amount of $10,000.00, and
Plaintiff Clara Arrebato Pedroso was entitled to PIP benefits up to $10,000.00.

25. In November 22, 2010, Plaintiffs’ counsel sent a letter of representation to State
Farm Insurance Company on behalf of Plaintiff Katherine Hernandez Arrebato.

26, On December [4, 2010, Plaintiff's counsel received correspondence from Melissa
Ross, Claims Adjuster for Defendant State Farm enclosing a copy of a Certificate of Coverage
for Plaintiff Clara Arrebato Pedroso.

27, On March 28, 2011, Melissa Ross, Claims Adjuster for Defendant State Farm sent
a letter requesting copies of the medical bills from Kurt M. Freilinger, D.C. and stated that once

received and reviewed they State Farm would “determine if they are billable.”

 

 
Case 3:19-cv-00690-CHB Document 1-3 Filed 09/25/19 Page 6 of 7 PagelD #: 47

28. On April 19, 2011, Todd Libman, Claims Adjuster for Defendant State Farm sent
a letter stating that they are having a utilization review completed and that once the results are
completed, a copy will be forwarded to Plaintiff's counsel,

29. On September 10 2011, Todd Libman, Claims Adjuster for Defendant State Farm
sent a letter indicating that based on the utilization review of the claim, State Farm was denying
payment of Plaintiff's medical bills.

30, Plaintiff Katherine Hernandez Arrebato sustained approximately $2,440.00 in
medical bills related to the September 11, 2011 crash.

31, Kentucky law does not permit a no-fault carrier to deny no-fault benefits under
the circumstances present in this case.

32. Defendant State Farm owes no-fault benefits that have not been paid and which
Plaintiff Katherine Hernandez Arrebato is legally entitled to under the laws of Kentucky.

33. That Defendant State Farm’s conduct in denying PIP benefits has been without a
good faith basis in law, fact or medicine, and as a result of denying PIP benefit coverage to
which he is entitled, Plaintiff Katherine Hernandez Arrebato has suffered injuries including
interest on the amount due and reasonable altorney fees.

COUNT V

34, Plaintiffs reaffirm and reiterate each and every allegation set forth herein above as
if fully set out herein.

35. As of September 10, 2011, Defendant State Farm paid $2,380.00 in no-fault
benefits on Plaintiff Katherine Hernandez Arrebato’s behalf and she has approximately $60.00 in

unpaid medical charges.

 
Case 3:19-cv-00690-CHB Document 1-3 Filed 09/25/19 Page 7 of 7 PagelD #: 48
t (

WHEREFORE, Plaintiffs Clara Arrebato Pedroso and Katherine Hernandez Arrebato, a
minor demand as follows:

A. A trial by jury on all issues of fact herein;

B. Compensatory damages against the Defendant in an amount to be determined by a
jury sitting at the (rial of this matter, but in an amount sufficient to confer jurisdiction on this
Court;

C, Punitive damages for Defendant State Farm’s bad faith in handling Plaintiffs’ no-

fault claims;

Dd. For interest and attorney fees;
E. For any and all other relief to which Plaintiffs may appear entitled.
I
Resptctfully sub{nitted,

 
   

‘

Damon B-Willis

EWING, McMILLIN & WILLIS, PLLC
1100 Republic Building

429 West Muhammad Ali Boulevard
Louisville, Kentucky 40202-3467

(502) 585-5800

Fax: (502) 585-5858

 

 
